712 So.2d 1132 (1998)
Thomas James ANGELL, Appellant,
v.
STATE of Florida, Appellee.
No. 97-03981.
District Court of Appeal of Florida, Second District.
May 29, 1998.
Rehearing Denied June 18, 1998.
PER CURIAM.
Thomas James Angell challenges the trial court's denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850 which assails counsel for not objecting to the trial court's determination that designated him a sexual predator under section 775.21-.23, Florida Statutes (1993). We affirm. This court has recently held that designation as a sexual predator is neither a sentence nor a punishment, and that the Florida Rules of Criminal Procedure do not, in general, apply to this statutory provision. See Collie v. State, 710 So.2d 1000 (Fla. 2d DCA 1998).
In its response ordered by this court, the State concedes that, in fact, Angell does not qualify for sexual predator treatment due to the dates of his prior convictions. While Florida Rules of Criminal Procedure 3.800 and 3.850 are unavailable to Angell to attempt to rectify this error, this affirmance is entered without prejudice for him to pursue any available civil remedies. See, e.g., § 86.011, Fla. Stat. (1997). The balance of *1133 Angell's claims are rejected without discussion.
Affirmed.
PARKER, C.J., and FRANK and PATTERSON, JJ., concur.